Citation Nr: 0430535	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel
INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  The veteran has impaired hearing in both ears 
attributable to exposure to acoustic trauma during active 
military service.

2.  The veteran has tinnitus attributable to exposure to 
acoustic trauma during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.385 (2004). 

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2004). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision below, the Board concludes 
that no further assistance or notification action pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) is required 
at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

Factual Background

The veteran served on active duty from July 1954 to July 
1957.  During that time he performed duties as a helicopter 
mechanic.

There are no service medical records available for review.  
The National Personnel Records Center reported that the 
records may have been destroyed in a fire in 1973.

At his September 2004 travel board hearing the veteran 
testified that, in the course of his military duties, he was 
continuously exposed to loud noise from operating engines 
while synchronizing rotor blades and while flying with test 
pilots following repairs.  He stated that he did not have any 
type of hearing protection.

In an April 1970 NASA hearing conservation data card, the 
veteran listed his immediate post-active duty employment as 
six months at Fisher Body building cars and 18 months as a 
service station attendant.

At his September 2004 travel board hearing the veteran 
testified that he spent the next 36 years working as a 
security patrolman for NASA.  He said that, in the course of 
those duties he was required to qualify with a pistol every 
year and that he always had hearing protection when he went 
to the range.  He further said that he was not exposed to any 
significant extent to any loud noise after his military 
service.

At his September 2004 travel board hearing the veteran 
testified that in 1959 his wife, who was a nurse, told him he 
was losing his hearing and should see a doctor.

A Maico Audiogram report dated July 1960 reflects loss of 
hearing for the right ear above 4000 hertz and a significant 
loss of hearing for the left ear above 3000 hertz.  The 
report also reflects that the veteran reported ringing in his 
ears.

A Tracor Instruments audiogram dated April 1989 reflects the 
following hearing loss in decibels:




HERTZ



1000
2000
3000
4000
Average
LEFT
40
30
75
90
58.75
RIGHT
30
30
45
70
43.75

A Tracor Instruments audiogram dated September 1992 reflects 
the following hearing loss in decibels:




HERTZ



1000
2000
3000
4000
Average
LEFT
40
35
80
90
61.25
RIGHT
30
35
55
75
48.75

A VA audiology report dated May 2001 reflects the following 
hearing loss in decibels:




HERTZ



1000
2000
3000
4000
Average
LEFT
50
50
85
105
72.5
RIGHT
40
40
70
85
58.75

The VA audiologist found mild to severe SNHL AD, and mild to 
profound SNHL AS.  Word recognition was 64 percent for the 
right ear and 76 percent for the left ear.  The examining 
audiologist said it "is as likely as not" that the 
veteran's hearing loss and tinnitus were related to exposure 
to hazardous noise while on active duty.  The examiner also 
noted the veteran "has a history of occupational noise 
exposure." 
Following the audiological testing the examining audiologist, 
according to the veteran, advised him to go to the VA RO and 
put in a claim for loss of hearing.

At the September 2004 travel board hearing the veteran's son 
testified that the veteran constantly complains about the 
ringing in his ears.

Legal Criteria

Service connection may be granted for a current disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A 
showing of chronic disease in service requires a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.   Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test. 38 C.F.R. § 4.85.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 30000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defect, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 102.

Analysis

The veteran has been diagnosed as having a hearing loss and 
tinnitus.  The existence of current disabilities is not in 
issue.  The matter in issue is whether the veteran's current 
disabilities arise from disease or injury incurred in active 
service.

There are no service medical records available to tell us 
what the veteran's hearing was like at the time he entered 
service.  As there is no evidence to show he was not in sound 
condition at the time of entrance into service, we must 
presume his hearing to have been normal at that time.  
38 C.F.R. § 3.304.

There are, likewise, no service medical records available to 
tell us whether the veteran incurred hearing loss or tinnitus 
disabilities in service and, accordingly, chronicity in 
service is not shown.  

Service connection, however, may be granted for any disease 
or injury diagnosed after discharge when the evidence shows 
that the disease or injury was incurred in service.

Both the veteran's testimony and the veteran's DD Form 214 
show that the veteran spent virtually all of his active 
service as a helicopter mechanic.  As such, he was 
continuously exposed to the usual loud noises of the flight 
line, as well as the particularly loud noise of helicopter 
engines and rotors.  During the course of his active service 
he was not provided any hearing protection of any kind.

Less than two years after he left service, his wife noted he 
was not hearing well and told him to see a doctor.  In 1960, 
within three years of leaving service, the veteran received 
an audiology examination and was found to have a hearing loss 
at frequencies of 4000 hertz and greater.  At that time he 
complained of ringing in his ears.

Subsequent audiology testing over the ensuing years reflect 
further hearing loss in both ears.

The only medical evidence of record with respect to the 
etiology of the veteran's hearing loss and tinnitus is the 
May 2001 VA medical examination.  The examiner concluded that 
it was at least as likely as not that both the veteran's 
hearing loss and tinnitus resulted from his exposure to 
hazardous noise while performing active service.  That 
conclusion is consistent with the audiology reports of record 
which show a steady loss of hearing from 1960 to the present, 
the veteran's testimony, and the work the veteran performed 
while in active service.

And, while the VA audiologist noted that the veteran reported 
a history of occupational noise exposure, the audiologist 
told the veteran to file a claim for his hearing loss, and 
the veteran's testimony is clear that such exposure was 
relatively insignificant.  

Other than the DD Form 214 and the VA medical examination, 
all of the evidence in this case has been provided by the 
veteran.  The veteran's testimony at his September 2004 was 
credible and consistent with the evidence of record, 
including his DD Form 214 and his private and VA medical 
records.

It would be inherently unfair to accept the veteran's 
forthright acknowledgement to the VA audiologist that he was 
exposed to loud noise after service (the only evidence to 
that effect) and then reject his explanation at his travel 
board hearing that such exposure was only for brief periods 
of time, that he had hearing protection, and that it was 
insignificant compared to the noise he was exposed to while 
on active duty. 

We are required by law and regulation to give the veteran the 
benefit of the doubt on any matter at issue when there is an 
approximate balance of the evidence.  38 C.F.R. § 3.102.   In 
this case there is an approximate balance of evidence on the 
issue of whether the veteran's hearing loss and tinnitus was 
incurred in service and, accordingly, service connection for 
hearing loss and tinnitus must be granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



